              Case 3:17-cv-05209-JCC Document 78 Filed 10/09/20 Page 1 of 2




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   LEONARD PELTIER, CHAUNCEY PELTIER, CASE NO. C17-5209-JCC
10                         Plaintiffs,                 MINUTE ORDER
11           v.

12   JOEL SACKS, individually and in his capacity
     as DIRECTOR of the WASHINGTON STATE
13   DEPARTMENT OF LABOR AND
     INDUSTRIES; TIMOTHY CHURCH,
14
     individually and in his capacity as PUBLIC
15   AFFAIRS MANAGER of the WASHINGTON
     STATE DEPARTMENT OF LABOR AND
16   INDUSTRIES; JAY INSLEE, individually and
     in his capacity as GOVERNOR of the STATE
17   OF WASHINGTON; EDWARD P. WOODS;
     LARRY LANGBERG; DOES 1-200,
18
19                         Defendants.

20

21          The following Minute Order is made by direction of the Court, the Honorable John C.

22   Coughenour, United States District Judge:

23          This matter comes before the Court on Plaintiff’s unopposed motion for relief from a

24   deadline (Dkt. No. 76). On September 16, 2020, Defendants filed a motion for summary

25   judgment (Dkt. No. 73) and noted the motion for October 9, 2020. Plaintiff’s response was due

26   on Monday, October 5, 2020. See LCR 7(d)(3). On October 7, 2020, Plaintiff filed a motion


     MINUTE ORDER
     C17-5209-JCC
     PAGE - 1
               Case 3:17-cv-05209-JCC Document 78 Filed 10/09/20 Page 2 of 2




 1   asking the Court for a 90-day extension of the noting date and filing deadlines due to Plaintiff’s

 2   medical problems and the loss of his wife. (Dkt. No. 76.) Defendants do not oppose the request.

 3   Having thoroughly considered the motion and the relevant record, and finding good cause, the

 4   Court GRANTS the motion (Dkt. No. 76) and hereby ORDERS:

 5          1. The Clerk is DIRECTED to re-note Defendants’ motion for summary judgment (Dkt.

 6              No. 73) for Friday, January 22, 2021.

 7          2. Under LCR 7(d)(3), Plaintiff’s response is due by Monday, January 18, 2021.

 8          DATED this 9th day of October 2020.

 9                                                          William M. McCool
                                                            Clerk of Court
10
                                                            s/Tomas Hernandez
11
                                                            Deputy Clerk
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-5209-JCC
     PAGE - 2
